

117 S557 IS: Native Plant Species Pilot Program Act of 2021
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 557IN THE SENATE OF THE UNITED STATESMarch 3, 2021Ms. Collins (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish a pilot program for native plant species, and for other purposes.1.Short titleThis Act may be cited as the Native Plant Species Pilot Program Act of 2021.2.FindingsCongress finds that—(1)the United States has a significant interest in—(A)preserving the worldwide system of richly varied habitats;(B)protecting native plant biodiversity and the ecosystems that support that biodiversity; and(C)protecting the quality of life of people in the United States;(2)native plants are an inseparable part of the natural beauty of the landscape of the United States, which must be preserved;(3)the extensive root systems of native plants control erosion, moderate floods, filter water to improve water quality, decrease the amount of water needed for landscape maintenance, and sequester carbon to combat climate change;(4)native plants provide food and habitat for pollinators and wildlife;(5)native plants supply an important genetic record for future food, agriculture, and plant-derived products;(6)native plant communities are important components of cultural landscapes;(7)the use of native plant materials for restoration or enhancement contributes to the preservation of cultural landscapes;(8)the use of native plant species in revegetation efforts after construction activities and adjacent to roadways increases habitat for a variety of pollinators and other native animal species;(9)supporting native plant communities within or adjacent to agricultural areas provides important wildlife habitat that would not otherwise be available;(10)the use of native plants in landscaping can reduce the need for herbicides and water use; and(11)of the 20,000 known native plant species in North America, it has been estimated that nearly 25 to 30 percent are at risk of extinction as a result of factors such as habitat loss, invasive species, temperature shifts, and pesticide use.3.DefinitionsIn this Act:(1)ControlThe term control means, with respect to invasive species, containing, suppressing, or reducing populations of invasive species.(2)EradicateThe term eradicate means, with respect to invasive species, removing or destroying an entire population of invasive species.(3)Invasive speciesThe term invasive species means, with respect to a particular ecosystem, a nonnative organism, the introduction of which causes or is likely to cause economic or environmental harm or harm to human, animal, or plant health.(4)Locally adaptedThe term locally adapted means, with respect to plants, plants that—(A)originate from an area that is geographically proximate to a planting area; and(B)are environmentally adapted to and likely to become established and persist in that planting area.(5)National Park Service regionThe term National Park Service region means each of the following unified Interior regions designated by the Secretary of the Interior:(A)Alaska.(B)Arkansas-Rio Grande-Texas-Gulf.(C)Columbia-Pacific Northwest.(D)California-Great Basin.(E)Great Lakes.(F)Lower Colorado-Basin.(G)Mississippi-Basin.(H)Missouri-Basin.(I)North Atlantic-Appalachian.(J)Pacific Islands.(K)South Atlantic-Gulf.(L)Upper Colorado-Basin.(6)Native plant speciesThe term native plant species means, with respect to a particular ecosystem, a species that, other than as a result of an introduction, historically occurred or currently occurs in that ecosystem.(7)Nonnative or alienThe term nonnative or alien means, with respect to a particular ecosystem, an organism, including the seeds, eggs, spores, or other biological material of the organism capable of propagating that species, that occurs outside of the natural range of the organism.(8)Plant materialThe term plant material means a plant or the seeds, eggs, spores, or other biological material of a plant capable of propagating the species of the plant.(9)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.4.Pilot program for native plant species(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a pilot program in 2 or more National Park Service regions to promote the use of native plant materials.(b)ImplementationIn carrying out land management activities on Federal land under the jurisdiction of the Secretary, including maintenance and restoration in response to degradation caused by human activity or natural events (such as fire, flood, or infestation), the Secretary shall—(1)to the extent practicable, give preference to the use of locally adapted native plant materials;(2)incorporate efforts to prevent, control, or eradicate the spread of invasive species; and(3)identify situations in which the use of nonnative or alien plant materials may be warranted, including situations in which—(A)emergency conditions require the protection of basic resource values;(B)an interim nonpersistent measure is needed to aid in the reestablishment of a native plant species;(C)native plant materials are not reasonably available; and(D)the plant community subject to a land management activity has been permanently altered.(c)CoordinationTo accelerate the adoption of native plants throughout programs of the Department of the Interior, the Secretary shall, in carrying out the pilot program, coordinate activities with—(1)the National Seed Strategy of the Bureau of Land Management;(2)the Plant Conservation Alliance; and(3)the Plant Materials Centers of the Natural Resources Conservation Service.(d)DurationThe authority to carry out the pilot program terminates on the date that is 5 years after the date on which the pilot program is established under subsection (a).(e)ReportNot later than 1 year after the date on which the authority to carry out the pilot program terminates under subsection (d), the Secretary shall submit to Congress a report describing the results of the pilot program.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.5.Study on cost-effectiveness of using native plant materials in carrying out land management activities on Federal land(a)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary shall, consistent with section 4, conduct a study to review existing data to determine the cost-effectiveness of using native plant materials in land management activities on Federal land under the jurisdiction of the Secretary or other Federal land management agencies. (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the study required under subsection (a). 